reported below: 307 Mich App 272. Pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we vacate only the Court of Appeals statement that: “Since the term [singular] is subject to two interpretations, it is ambiguous and judicial construction is required to effectuate Legislative intent.” This definition of ambiguity is not correct. A provision of law is ambiguous only if it “irreconcilably conflictfs]” with another provision or “when it is equally susceptible to more than a single meaning.” Mayor of Lansing v MPSC, 470 Mich 154, 166 (2004). However, the Court of Appeals correctly considered the statutory context to assess the meaning of the term. Koontz v Ameritech Services, Inc, 466 Mich 304, 318 (2002). In all other respects, leave to appeal is denied, because we are not persuaded that the question presented should be reviewed by this Court.